DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 have been examined. 
Response to Arguments
Applicant's arguments filed on 04/05/2022 have been fully considered but they are not persuasive.
With respect to U.S.C. 101 rejection, Applicant is of the opinion that Claims are not directed to abstract idea. Claims provides technical mechanisms that facilitates the completion of a transaction with a contract center comprising a plurality of contract center queues. Claims recite additional hardware elements that are sufficient to amount to significantly more than an abstract idea. Additionally, smart contracts which themselves correspond to a piece of technology that is integrated into a practical application. However, Examiner respectfully disagrees. 
The claims are directed to performing a transaction which is an abstract idea. Specifically, the claims recite receiving a first acceptance….; establishing communication…; receiving during communication session input…; and storing…” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps receiving number of tokens, establishing communication, receiving transaction, change number of token based on the transaction and storing the transaction in database which is a process that deals with commercial or legal interactions because performing transaction is commercial interaction. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
 This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as, microprocessor, readable medium, communication endpoint, smart contract, communication session and blockchain, merely use a computer as a tool to perform an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of microprocessor, readable medium, communication endpoint, smart contract, communication session and blockchain, to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of performing a transaction. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)).
Therefore, the rejection is maintained.
With respect to U.S.C. 112 (a), Applicant is of the opinion that specification paragraphs 0003, 0013 and 0035-0043 discloses the flow chart and algorithm to describe the step/function of causes. However, Examiner respectfully disagrees. Applicant cited paragraphs are silent with respect to any flow chart and algorithm to describe the step/function of causes. 
With respect to U.S.C. 112(b), Applicant is of the opinion that amendments overcome the rejection. However, Examiner respectfully disagrees. (See the rejection below).
With respect to U.S.C. 103 rejection, Applicant is of the opinion that prior art fails to teach or suggest or describe a contact center as claimed. Further Gadwa fails to teach establishing a communication session between a user communication endpoint and a contact center comprising plurality of contact center queues and receiving during the communication session an input that identifies a transaction between the user and the contact center. However, Examiner respectfully disagrees. 
Firstly, with respect to contact center as claimed and contact center comprising a plurality of contact center queues, Examiner notes that claims are directed to a system, method and non-transitory readable medium and the contact center is not part of the system, method and non-transitory readable medium. Therefore, the limitation “comprising a plurality of contact center queues” does not have patentable weight.
Secondly, Gadwa discloses: establishing a first communication session between the first user communication endpoint and a contact center (See paragraph 0112-0114 i.e. logged into ABC Digital Wallet); receiving during the first communication session input from the first user communication endpoint that identifies a first transaction between the first user and the contact center (See paragraph 0113-0114 i.e. user click the “Buy with ABC” button) Therefore, rejection is maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
In the instance case, claims 1-10 are directed to a system comprising a microprocessor, claims 11-19 are directed to a method and claim 20 directed to a non-transient computer readable medium. Therefore, these claims fall within the four statutory categories of invention.
The claims are directed to performing a transaction which is an abstract idea. Specifically, the claims recite receiving a first acceptance….; establishing communication…; receiving during the first communication session input…; and storing…” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps receiving number of tokens, establishing communication, receiving transaction, change number of token based on the transaction and storing the transaction in database which is a process that deals with commercial or legal interactions because performing transaction is commercial interaction. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as, microprocessor, readable medium, communication endpoint, smart contract, communication session, contact center and blockchain, merely use a computer as a tool to perform an abstract idea. Specifically, microprocessor, readable medium, communication endpoint, smart contract, communication session and blockchain perform the steps of receiving number of tokens, establishing communication, receiving transaction, change number of tokens based on the transaction and storing the transaction in database. The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of microprocessor, readable medium, communication endpoint, smart contract, communication session and blockchain, to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of performing a transaction. As discussed above, taking the claim elements separately, microprocessor, readable medium, communication endpoint, smart contract, communication session and blockchain perform the steps of receiving number of tokens, establishing communication, receiving transaction, change number of token based on the transaction and storing the transaction in database. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of performing a transaction. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible. 
Dependent claims further describe the abstract idea of performing a transaction. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 11 and 20 recite “the acceptance of the first end user license causes a first smart contract…”.However, specification is silent with respect to any flow chart or algorithm to describe the step/function of causes.
Specification discloses: If the user accepts the terms of the end user license in step 206, the smart contract 142 updates the blockchains 141 in the servers 140A-140N in step 208. For example, if the user is given one hundred initial digital tokens 143 (e.g., as an incentive for signing the end user license), the smart contract 142 updates the blockchains 141 in the digital ledger by creating a new block that indicates that the user digital wallet 102 now has one hundred digital tokens 143 and that the contact center digital wallet 126 has been debited one hundred digital tokens 143 (See publication paragraph 0047). However, specification is silent with respect to any flow chart or algorithm to describe the causes/causing.
Claims 1, 11 and 20 recite “microprocessor to: establish a first communication session between the first user communication endpoint and a contact center”; “receive during the first communication session input from the first user communication endpoint” However, specification is silent with respect to these functions performed by the microprocessor of a system claimed. 
Specification discloses: The communication session may be initially established from a user communication endpoint 101 or from the contact center 120 (e.g., an outbound voice call made from an autodialer) (See publication paragraph 0050) but does not recite the limitation above performed by microprocessor of the system.
Claims 1, 11 and 20 recite “wherein the first transaction changes the number of digital tokens associated with the first user” this limitation was not described in the specification because according to specification paragraph 0048 changes the number of tokens performed by the routing module which is part of contact provider. Specification does not describe changes in number of tokens performed by the claimed system.
Claims 2-10 and 12-19 are also rejected as each depends from claims 1 and 11 respectively.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is directed to a system, as claim recites “A system comprising: a microprocessor readable medium….” Claim further recites “causes a first smart contract to be executed… a number of digital tokens with a first user with the first user communication endpoint”. The scope of the claim is unclear because smart contract is not part of the claimed system. Claims 11 and 20 are also indefinite based on the same rational. (In re Zletz, 893 F.2d 319, 13USPQ2d 1320 (Fed. Cir. 1989), MPEP 2173.02 (III)(B)) which states “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process”.
Claim 6 recites “wherein the first smart contract comprises a plurality of rules…..on the first transaction”. The scope of the claim is unclear because claim 1 from which claim 6 depends from directed to “a system” and the first smart contract is not part of the claimed contact center. (In re Zletz, 893 F.2d 319, 13USPQ2d 1320 (Fed. Cir. 1989), MPEP 2173.02 (III)(B)) which states “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process”.
Claims 7-8 recite “wherein a second smart contract associated with the second end user license comprises a plurality of rules that determine how to change the number of digital tokens associated with a second user of the second communication endpoint based on a second transaction”, “wherein the second smart contract is a software program that is stored as part of a second blockchain”. The scope of the claim is unclear because claim 1 from which claims 7-8 depend from directed to “a system” and the second smart contract is not part of the claimed system. (In re Zletz, 893 F.2d 319, 13USPQ2d 1320 (Fed. Cir. 1989), MPEP 2173.02 (III)(B)) which states “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process”.
Claim 16 recites “wherein the first smart contract comprises a plurality of rules…..on the first transaction”. The scope of the claim is unclear because according to the specification the claim 11 from which claim 16 depends from performed by “system” and the first smart contract is not part of the system. Therefore, this limitation considered outside the scope of the claim (In re Zletz, 893 F.2d 319, 13USPQ2d 1320 (Fed. Cir. 1989), MPEP 2173.02 (III)(B)) which states “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process”.
 Claims 17-18 recite “wherein a second smart contract associated with the second end user license comprises a plurality of rules that determine how to change the number of digital tokens associated with a second user of the second communication endpoint based on a second transaction”, “wherein the second smart contract is a software program that is stored as part of a second blockchain”. The scope of the claim is unclear because according to specification claim 11 from which claims 17-18 depend from performed by “a system” and the second smart contract is not part of the system. Therefore, this limitation considered outside the scope of the claim (In re Zletz, 893 F.2d 319, 13USPQ2d 1320 (Fed. Cir. 1989), MPEP 2173.02 (III)(B)) which states “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process”.
Claims 2-10 and 12-19 are also rejected as each depends from claims 1 and 11 respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gadwa (US 20150310476) in view of Maliani (US 10885170).
With respect to claims 1, 11 and 20 Gadwa discloses: 
receiving a first acceptance of a first end user license from a first user communication endpoint, wherein the acceptance of the first end user license causes to associate a number of digital tokens with a first user of the first user communication endpoint (See paragraph 0105-0109); 
establishing a first communication session between the first user communication endpoint and a contact center (See paragraph 0112-0114); 
receiving during the first communication session input from the first user communication endpoint that identifies a first transaction between the first user and the contact center, wherein the first transaction changes the number of digital tokens associated with the first user (See paragraph 0113-0114); and 
storing the changed number of digital tokens in a first blockchain (See paragraph 0114).
Gadwa does not explicitly disclose: a first smart contract to be executed , wherein the first smart contract associates a number of digital tokens with a first user of the first user communication endpoint. 
Maliani discloses: a first smart contract to be executed, wherein the first smart contract associates a number of digital tokens with a first user of the first user communication endpoint. (See column 13 lines 39-45). Therefore, it would have been obvious to one of the ordinary skill in the art at the time invention was filed to modify the Gadwa reference with the Maliani reference in order to automating and managing the data (See Maliani column 3 lines 15-20).
With respect to “contact center comprising a plurality of contact center queues” this limitation is outside the scope of the claims, therefore, does not have any patentable weight.

With respect to claims 2 and 12 Gadwa in view of Maliani discloses all the limitations as described above. Gadwa further discloses: store information associated the first transaction in the first blockchain (See paragraph 0114).

With respect to claims 3 and 13, Gadwa in view of Maliani discloses all the limitations as described above. With respect to “wherein the stored information comprises a pointer to a first transaction record” this is nonfunctional descriptive material as it only describes the data that is contained in the information, while the data contained in the information is not used to perform any of the recited method steps/functions. Therefore, it has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

With respect to claims 4 and 14 Gadwa in view of Maliani discloses all the limitations as described above. With respect to “wherein first transaction record comprises at least one of: a name of the first user, one or more communication session identifiers, a transaction type, a product or service name, an transaction treatment, a location of the first user, a time of the first transaction, a date of the first transaction, a history of the communication session as the communication session progresses through the contact center, a total time of the communication session, and an identifier of a coupon used in the first transaction.” this is nonfunctional descriptive material as it only describes the data that is contained in the record, while the data contained in the record is not used to perform any of the recited method steps/functions. Therefore, it has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

With respect to claims 5 and 15, Gadwa in view of Maliani discloses all the limitations as described above. With respect to “wherein the first transaction with the contact center changes how the first communication session is routed in the contact center and wherein the first transaction associated with the contact center comprises at least one of: an increased wait time in a contact center queue, a decreased wait time in the contact center queue, bypassing the contact center queue, prioritizing a trouble ticket, a modification of an Interactive Voice Response (IVR) menu, a direct communication to a specific contact center agent, a change of a destination contact center queue, a change in a communication session modality, using a self-service option, and a schedule callback” is intended use of first transaction and it has been held a recitation of the intended use of the claimed invention must result in additional steps/functions. See Bristol-Myers Squibb Co. v. Ben Venue Laboratories, Inc., 246 F.3d 1368, 1375-76, 58 USPQ2d 1508, 1513 (Fed.Cir. 2001). Additionally, language that suggests or makes optional but does not require a method step/function to be performed or does not limit the claim to a particular structure ..." "MPEP § 2103 I C states that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP §2103 I C).

With respect to claims 6 and 16, Gadwa in view of Maliani discloses all the limitations as described above. With respect to “wherein the first smart contract comprise a plurality of rules that determine how to change the number of digital tokens associated with the first user based on the first transaction” this is nonfunctional descriptive material as it only describes the data that is contained in the smart contract, while the data contained in the smart contract is not used to perform any of the recited method steps/functions. Therefore, it has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

With respect to claims 7 and 17 Gadwa in view of Maliani discloses all the limitations as described above. Gadwa in view of Maliani does not explicitly disclose: receive a second acceptance of a second end user license from a second user communication endpoint, wherein the second end user license is different from the first end user license, wherein a second smart contract associated with the second end user license comprises a plurality of rules that determine how to change the number of digital tokens associated with a second user of the second communication endpoint based on a second transaction. However, these are just duplication of the part. Therefore, it has been held mere duplication of parts has no patentable significance unless new and unexpected result is produce. (In re Harza, 124 USPQ 378 (CCPA 1960)).

With respect to claim 8 Gadwa in view of Maliani discloses all the limitations as described above. With respect to “wherein the second smart contract is a software program that is stored as part of a second blockchain” this is nonfunctional descriptive material as it only describes the data that is contained in the smart contract, while the data contained in the smart contract is not used to perform any of the recited method steps/functions. Therefore, it has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

With respect to claims 9 and 18, Gadwa in view of Maliani discloses all the limitations as described above. Gadwa further discloses: wherein the input that identifies the first transaction with the contact center comes from at least one of a digital wallet on the first communication endpoint, a contact center agent, an Interactive Voice Response (IVR) system, a self-service web page, a Rich Communication Services (RCS) plug-in, and a routing system. (See paragraph 0114). Addition, with respect to “wherein the input that identifies the first transaction with the contact center comes from at least one of a digital wallet on the first communication endpoint, a contact center agent, an Interactive Voice Response (IVR) system, a self-service web page, a Rich Communication Services (RCS) plug-in, and a routing system” this is nonfunctional descriptive material as it only describes the input (i.e. data), while the description of data is not used to perform any of the recited method steps/functions. Therefore, it has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

With respect to claims 10 and 19, Gadwa in view of Maliani discloses all the limitations as described above. Gadwa further discloses: receive a valid request to acquire an additional number of digital tokens; and in response to receiving the valid request to acquire the additional number of digital tokens, store a credit for the additional number of digital tokens in the first blockchain (See paragraph 0060 and 0112).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHAN QAYYUM whose telephone number is (571)270-3323. The examiner can normally be reached Monday-Friday 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 5712726708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685